Parker C. J.
delivered the opinion of the Court. We think there, was quite sufficient evidence to the Court, of the loss of the deed, to let in the copy as evidence to the jury. It does not appear that evidence was called for at the trial, of the execution of the deed supposed to be lost ; if it had been, we ■ do not think such proof would have been necessary. The deed itself being lost, there was nothing by which the handwriting of the witnesses could be recognized ; and when the registered copy is duly admitted in evidence, the very registry proves the execution, for the deed cannot be effectually registered without an acknowledgment before a magistrate. [See Eaton v. Campbell, 7 Pick. 10. ]1
It was objected also, that the deed introduced by the plaintiff, from Stephen Hathaway, ought not to have been admitted for the purpose for which it was used, namely, to show an admission or acknowledgment that the land which the defendant claims under his father does not extend so far as to cover any part of the premises within the location of George Allen, under whom the plaintiff claims ; and the reason offered is, that at the time of the execution of that deed, the father of the defendant was living, claiming and occupying under his location, and that the defendant then had no present right or interest therein. The confession of*the father while in possession, as to the extent of his claim, would have been good e\ idence ; but it is said the defendant was then a mere stranger, and noth ing that he then said or did, ought to affect his title subsequently acquired. Certainly the declaration or confession of a strail-, ger would not have been admissible evidence ; or a mere tenant who had not the title in himself, although in possession ; but the evidence objected to was in the nature of a confession by the defendant in the action, and, as such, was competent evidence ; —to have more or less weight with the jury, according to their opinion of the circumstances in which he was placed at the time. If one, having no interest in land about which there is a controversy, has knowledge of the actual boundaries, and *27declares his knowledge, and afterwards purchases one o, the disputed tracts, we think his declarations on the subject, made before he purchased, may be proved in a trial between him and the owner of the adjoining tract, about which the controversy arose.
We are also satisfied, that evidence of the locations to Samuel Spooner in 1711, 1714 and 1719, which did not cover the premises demanded, was proper to show that his right had been satisfied by those locations, without extending to the land within the location of George Allen, under whom the plaintiff claims.
Therefore, there must be judgment upon the verdict.

 See Ward v. Fuller, 15 Pick. 187; Scanlan v Wright, 13 Pick 523